Citation Nr: 0706142	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  94-47 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating greater than 30 percent for 
generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
REMAND

The veteran served on active duty from April 1968 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran and his spouse offered testimony during a hearing 
before a hearing officer at the RO in June 1999 and before an 
Acting Veterans Law Judge in June 2003.  

This claim has been remanded to the RO on prior occasions, 
most recently in August 2004 for additional development.  The 
requested development having been accomplished, the claims 
file was returned to the Board for further adjudication.  

Unfortunately, once again, this case must be REMANDED to the 
RO via the Appeals Management Center, in Washington, DC.  VA 
will notify the appellant if further action is required.  

This case must be remanded because the Acting Veterans Law 
Judge who conducted the hearing in June 2003 is no longer 
employed by the Board.  In a December 2006 letter, the Board 
informed the appellant that he had the right to another Board 
hearing.  In a January 2007 response, the appellant indicated 
that he wanted another Travel Board hearing before a Veterans 
Law Judge.  Under these circumstances, the appellant must be 
scheduled for another hearing before a traveling Veterans Law 
Judge from the Board.  38 C.F.R. §§ 20.700, 20.703, 20.704 
(2006).

The case is REMANDED for the following action:

The appellant should be scheduled, in 
accordance with appropriate procedures, 
for a hearing before a Veterans Law Judge 
at the RO in the order that this request 
was received.  38 U.S.C.A. § 7107 (West 
2002).  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record, 
keeping in mind the 30-day advance notice 
requirement specified at 38 C.F.R. 
§ 19.76 (2006).

After the hearing is conducted, or if the veteran withdraws 
the hearing request or fails to report for the scheduled 
hearing, the claims file should be returned to the Board, in 
accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



